

115 HR 5630 IH: Economic Freedom and Financial Security for Working People Act of 2018
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5630IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Cicilline (for himself, Mr. Nadler, Mr. Ellison, and Mr. Crowley) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Clayton Act to clarify that an acquisition that tends to create a monopsony violates
			 the Clayton Act.
	
 1.Short titleThis Act may be cited as the Economic Freedom and Financial Security for Working People Act of 2018. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Competition is a critical for promoting innovation and entrepreneurship, creating economic opportunity and spurring growth, promoting an equitable distribution of wealth, and ensuring choice for consumers and workers.
 (2)Growing concerns over declining competition are driven by evidence of higher levels of concentration, slower rates of market entry, and widening inequality gaps. Evidence also shows a decline in business dynamism, which reduces the mobility of workers.
 (3)In competitive labor markets, employers compete hard to provide better wages, benefits, and conditions for workers. In the absence of competition, employers in concentrated labor markets have monopsony power. If exercised, monopsony power allows employers to dictate wages and other critical factors to the detriment of workers. Employers with market power may also use anticompetitive contracts to restrict the opportunity and mobility of workers.
 (4)Much like monopoly power, the exercise of monopsony power can harm workers, consumers, innovation, and economic growth.
 (5)The antitrust laws are an important tool for promoting competition in all markets, including markets for consumer goods and services, and for inputs, including labor.
 (b)PurposeThe purpose of this Act is to promote working Americans’ economic opportunity by ensuring that they have the full benefit of competition by amending the Clayton Act to include the term monopsony to clarify that an acquisition that tends to create a monopsony violates the Clayton Act.
 3.Unlawful acquisitions that tend to create a monopsonySection 7 of the Clayton Act (15 U.S.C. 18) is amended by inserting or a monopsony after monopoly each place that term appears. 4.Study on monopsony power in labor marketsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct and publish a study incorporating public comment on the economic and social effect of rising concentration in labor markets, including the impact of monopsony power on the wages and benefits, mobility, and income equality of workers, including employees and independent contractors.
		